 Case: 1:19-cv-00338-TSB-KLL Doc #: 16 Filed: 12/22/20 Page: 1 of 3 PAGEID #: 99




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

WILLIAM DIXON,                                  :       Case No. 1:19-cv-338
                                                :
       Plaintiff,                               :       Judge Timothy S. Black
                                                :
vs.                                             :       Magistrate Judge Karen L. Litkovitz
                                                :
DEBORAH HUNT,                                   :
                                                :
       Defendant.                               :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 14)
               AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on February 18, 2020, submitted

a Report and Recommendation, recommending that this case be sua sponte remanded to

state court, because it was improvidently removed to federal court. (Doc. 14). Plaintiff

William Dixon (“Plaintiff”) filed objections to the Report and Recommendation on

March 2, 2020. (Doc. 15).

       Upon a careful review of Plaintiff’s objections, the Report and Recommendation,

and the remaining filings in this case, the Court concludes that Plaintiff’s objections are

without merit.

       Plaintiff’s first objection is not really an objection. (Id. at 2). Plaintiff asks this

Court to clarify several matters regarding the procedures the state court will employ once
 Case: 1:19-cv-00338-TSB-KLL Doc #: 16 Filed: 12/22/20 Page: 2 of 3 PAGEID #: 100




this case is remanded. (Id.) Plaintiff’s first objection is not well-taken. This case will be

remanded to the state court from which it was removed (the Hamilton County, Ohio

Court of Common Pleas). (Doc. 1). Any questions regarding the procedures the state

court will employ, post-remand, are better directed to the state court itself. The state

court’s contact information is, of course, a matter of public record.

       In his remaining objections, Plaintiff details his grievances against Defendant

Deborah Hunt and argues that this Court should have “taken notice” of Plaintiff’s

allegations, “investigated” the merits of Plaintiff’s case, and given Plaintiff his “day in

court.” (Doc. 15 at 2–8). All of these remaining objections fail for the same reason. As

set forth in the Report and Recommendation, this case was improvidently removed to

federal court. (Doc. 14 at 7). And, given this deficiency, the merits of Plaintiff’s case are

not properly before this Court for adjudication.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 14) should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 14) is hereby ADOPTED;

       2.     Plaintiff’s objections (Doc. 15) are hereby OVERRULED;

       3.     This case is hereby REMANDED to the state court from which it was
              removed pursuant to 28 U.S.C. § 1447(c);

       4.     All motions pending in this case (Docs. 7, 9, 10, 11) are hereby DENIED
              as moot; and


                                              2
Case: 1:19-cv-00338-TSB-KLL Doc #: 16 Filed: 12/22/20 Page: 3 of 3 PAGEID #: 101




     5.    The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED on the docket of this Court.

     IT IS SO ORDERED.

Date: 12/22/2020                                         s/Timothy S. Black
                                                       Timothy S. Black
                                                       United States District Judge




                                        3
